UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2163


SIDWISBERT BANGO SANGAFIO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 25, 2010                 Decided:   May 14, 2010


Before MICHAEL 1 and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert A. Remes, CARLINER & REMES, P.C., Washington, D.C., for
Petitioner.   Tony West, Assistant Attorney General, David V.
Bernal, Assistant Director, Yedidya Cohen, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


     1
       Judge Michael was a member of the original panel but did
not participate in this decision.    This opinion is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                 Sidwisbert Bango Sangafio, a native and citizen of the

Central African Republic (“CAR”), petitions for review of an

order of the Board of Immigration Appeals (“Board”) dismissing

his    appeal       from      the    immigration         judge’s           order    denying       his

applications            for     asylum,       withholding              from        removal        and

withholding under the Convention Against Torture (“CAT”).                                          We

deny the petition for review. 2

                 Insofar       as        Sangafio        claims            that      he       showed

extraordinary           circumstances        excusing          the    one     year       period    in

which       to   file    an    asylum      application          because        of    his      lawful

status, we note he failed to exhaust this claim because he did

not raise it before the Board on appeal.                               Accordingly, we are

without       jurisdiction          to   consider        the    claim.             See    8   U.S.C.

§ 1252(d)(1) (2006); Massis v. Mukasey, 549 F.3d 631, 638 (4th

Cir.       2008),   cert.      denied,      130     S.    Ct.        736    (2009);       Asika    v.

Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004).




       2
       In his brief, Sangafio does not challenge the Board’s
decision dismissing the appeal from the immigration judge’s
denial of his application for relief under the CAT.     As such,
the claim is abandoned.    See Yousefi v. INS, 260 F.3d 318, 326
(4th Cir. 2001).     Moreover, he did not raise any CAT claim
before the Board, and thus failed to exhaust administrative
remedies with respect to the CAT claim.           See 8 U.S.C.
§ 1252(d)(1) (2006).



                                               3
            The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                           8 U.S.C.

§ 1158(a),   (b)   (2006).         It    defines     a    refugee     as    a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”            8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution     involves    the        infliction       or   threat       of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                  Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005) (internal quotation marks and citations

omitted).

            “Withholding of removal is available under 8 U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that her life or freedom would be threatened in the country of

removal because of her race, religion, nationality, membership

in a particular social group, or political opinion.”                            Gomis v.

Holder, 571 F.3d 353, 359 (4th Cir. 2009) (internal quotation

marks omitted), cert. denied, 130 S. Ct. 1048 (2010).                           “This is

a more stringent standard than that for asylum . . . . [and],

while   asylum     is   discretionary,         if        an   alien    establishes

eligibility for withholding of removal, the grant is mandatory.”

Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353-54 (4th Cir.

2006) (internal citations omitted).

                                          4
            Credibility   findings       are   reviewed   for    substantial

evidence.     A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer a “specific, cogent reason”

for doing so.      Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks omitted).            “Examples of specific and

cogent   reasons    include   inconsistent     statements,      contradictory

evidence,   and    inherently   improbable     testimony[.]”       Tewabe    v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks omitted).      Likewise, “the immigration judge cannot reject

documentary evidence without specific, cogent reasons why the

documents are not credible.”       Kourouma v. Holder, 588 F.3d 234,

241 (4th Cir. 2009).

            The REAL ID Act of 2005 also amended the law regarding

credibility    determinations     for     applications    for    asylum     and

withholding of removal filed after May 11, 2005, as is the case

here.    Such determinations are to be made based on the totality

of the circumstances and all relevant factors, including:

     the   demeanor,   candor,  or   responsiveness    of  the
     applicant or witness, the inherent plausibility of the
     applicant’s or witness’s account, the consistency
     between the applicant’s or witness’s written and oral
     statements (whenever made and whether or not under
     oath, and considering the circumstances under which
     the statements were made), the internal consistency of
     each   such   statement,   the    consistency   of   such
     statements with other evidence of record . . . . and
     any inaccuracies or falsehoods in such statements,
     without    regard    to   whether    an    inconsistency,
     inaccuracy, or falsehood goes to the heart of the
     applicant’s claim[.]

                                     5
8 U.S.C. § 1158(b)(1)(B)(iii) (2006) (emphasis added).

              This    court     accords     broad,       though    not       unlimited,

deference      to    credibility     findings       supported      by    substantial

evidence.       Camara     v.   Ashcroft,     378    F.3d   361,   367       (4th    Cir.

2004).      If the immigration judge’s adverse credibility finding

is based on speculation and conjecture rather than specific and

cogent reasoning, however, it is not supported by substantial

evidence.      Tewabe, 446 F.3d at 538.

              A determination regarding eligibility for withholding

of removal is affirmed if supported by substantial evidence on

the record considered as a whole.                INS v. Elias- Zacarias, 502

U.S.   478,    481   (1992).       Administrative         findings      of    fact    are

conclusive unless any reasonable adjudicator would be compelled

to decide to the contrary.                8 U.S.C. § 1252(b)(4)(B) (2006).

This court will reverse the Board only if “the evidence . . .

presented was so compelling that no reasonable factfinder could

fail   to     find   the   requisite      fear      of   persecution.”          Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).           Because the Board added its own reasoning

when it adopted the immigration judge’s decision, we reviewed

both decisions.        Niang v. Gonzales, 492 F.3d 505, 511 n.8 (4th

Cir. 2007).




                                          6
               We   find    substantial        evidence       supports      the     adverse

credibility         determination.            Specifically,         the    discrepancies

between    Sangafio’s         testimony       and       his   National      Unity     Party

membership cards and his testimony and the affidavits submitted

by friends and relatives.               We also note that it was not clear

error     to    find       that    Sangafio’s           testimony    regarding        being

persecuted because of his party membership was inconsistent with

the documentary evidence showing that his political party is

part of the CAR government.

               Accordingly,       we   deny       the   petition    for     review.      We

dispense       with    oral       argument     because        the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          PETITION DENIED




                                              7